— Appeal from a judgment of the Supreme Court (Travers, J.), entered October 5, 1992 in Albany County, which dismissed petitioners’ application, in a proceeding pursuant to Election Law § 16-102, to declare valid the independent nominating petition naming petitioner Lyndon H. La Rouche, Jr. as the Economic Justice Party candidate for the office of President of the United States in the November 3, 1992 general election.
Judgment affirmed, upon the opinion of Justice F. Warren Travers.
Mikoll, J. P., Yesawich Jr., Crew III, Mahoney and Harvey, JJ., concur. Ordered that the judgment is affirmed, without costs. [See — Misc 2d —.]